Moyer, C.J.,
dissenting. When the General Assembly amended R.C. 3113.21(J) to remove the requirement that an employer reinstate an employee with back pay where an employer had improperly discharged such employee contrary to R.C. 3113.21(J), it made a clear policy statement with respect to the law on this issue. The question is not whether we agree that a $500 fine is appropriate or inappropriate. The question is who has the authority to define the sanction.
It would be difficult to find a better example of a blurring of the distinction between legislative and judicial functions than the majority opinion in this case. The judgment of the court of appeals which properly applied the will of the General Assembly should be affirmed.